DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 386(c) is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained 
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The limitation, driving module, of claim 1 will NOT be interpreted under 35 U.S.C. 112(f)
	Claims 1,5,8, and 11 recite the limitation, “driving module configured to drive the main body to move….” This limitation satisfies prongs (A) and (B) above because it uses the generic placeholder, module, followed by the transition phrase, configured to, linking module to the function of main body driving. However, the limitation fails to satisfy prong (C) because the specification and drawings provide a description and an illustration of the driving module 
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, the term “close” on line 2 of claim 6 is a relative term, rendering the claim indefinite. The term is not defined by the claim; the specification does not provide a standard for ascertaining its requisite degree; and one of ordinary skill in the art, therefore, would not be reasonably apprised of its scope. Claim 7 is rejected as indefinite because it depends on claim 6 and fails to remedy its indefiniteness. To overcome this rejection, the Examiner suggest replacing “close” with “adjacent.”



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,8,9,11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhen et al. (US # 11,050,908).
As to claim 1, Zhen et al. teaches a retractable functional assembly (Fig. 2, camera module “10” with drive apparatus “40”), wherein the retractable functional assembly is configured to be installed to a frame of an intelligent terminal (Fig. 2, housing “20” of mobile terminal; col. 4, lines 9-15) and electrically connected to a control unit of the intelligent terminal (col. 4, lines 62-65”…control chip.”), and the retractable functional assembly comprises: 
a main body (Fig. 2, enclosure “11”) comprising a rotatable end (Figs. 2 and 3, end about which the camera module rotates; col. 4, lines 15-17) and a free end (Figs. 2 and 3, end that protrudes out of the housing “20” when the camera module is rotated), the rotatable end being rotatably connected to the frame of the intelligent terminal (col. 5, lines 63-65), and the free end being configured to rotate into or out of the frame of the intelligent terminal (Figs. 2 and 3); 
a camera module provided on the main body (Fig. 2, camera “12”) and configured to move with the main body (Figs. 2 and 3); and 
a driving module (Fig. 2, drive apparatus “40”) configured to drive the main body to move (col. 4, lines 59-63), wherein when the driving module drives the rotatable end to rotate in such a manner that the free end rotates out of the frame of the intelligent terminal, the camera 
	As to claim 2, Zhen et al. teaches the retractable functional assembly according to claim 1, wherein the rotatable end is provided with a protruding rod (Fig. 2, connecting bar “13”) or a groove that is configured to guide rotation of the main body (e.g., col. 8, lines 6-10), and a center of a circle defined by the protruding rod or the groove coincides with a rotation center of the main body (Figs. 2 and 3; {The camera module rotates about the connecting bar “13.”}). 
	As to claim 4, Zhen et al. teaches the retractable functional assembly according to claim 1, wherein the driving module comprises a motor (e.g., claim 3) and a transmission assembly connecting the motor and the main body (Fig. 2, connecting bar “13”; col. 8, lines 6-10).
	As to claim 8, Zhen et al. teaches a middle frame assembly (Fig. 2, housing “20”), comprising a retractable functional assembly (Fig. 2, camera module “10” with drive apparatus “40”), wherein the retractable functional assembly is configured to be installed to a frame of an intelligent terminal (Fig. 2, portion of housing “20” of mobile terminal that is installed with camera module “10” and drive apparatus “40”; col. 4, lines 9-15) and electrically connected to a control unit of the intelligent terminal (col. 4, lines 62-65”…control chip.”), and the retractable functional assembly comprises: 
a main body (Fig. 2, enclosure “11”) comprising a rotatable end (Figs. 2 and 3, end about which the camera module rotates; col. 4, lines 15-17) and a free end (Figs. 2 and 3, end that protrudes out of the housing “20” when the camera module is rotated), the rotatable end being rotatably connected to the frame of the intelligent terminal (col. 5, 
a camera module provided on the main body (Fig. 2, camera “12”) and configured to move with the main body (Figs. 2 and 3); and 
a driving module (Fig. 2, drive apparatus “40”) configured to drive the main body to move (col. 4, lines 59-63), wherein when the driving module drives the rotatable end to rotate in such a manner that the free end rotates out of the frame of the intelligent terminal, the camera module is exposed from the frame of the intelligent terminal (Fig. 3; col. 4, lines 15-17 and 20-23), and when the driving module drives the main body to rotate in such a manner that the free end rotates into the frame of the intelligent terminal, the camera module is hidden in the frame of the intelligent terminal (Fig. 2; col. 4, lines 15-19); and 
wherein the middle frame assembly comprises the frame (Fig. 2, portion of housing “20”), the frame is provided with a receiving groove, and the main body of the retractable functional assembly is rotatably installed in the receiving groove (Figs. 2 and 3, the space in which the camera module “10” is received is the received groove). 	
	 As to claim 9, Zhen et al. teaches the middle frame assembly according to claim 8, wherein after the main body rotates into the receiving groove under driving of the driving module, a surface of the main body is flush with a surface of the frame (Figs. 2 and 6; {Each figure shows flush surface positioning between the camera module “10” and housing “20.”). 
	As to claim 11, Zhen et al. teaches a terminal device (col. 4, lines 9-15, “…mobile terminal…”), comprising: 
a control unit (col. 4, lines 62-65”…control chip.”); 

a retractable functional assembly (Fig. 2, camera module “10” with drive apparatus “40”) rotatably connected to the frame (col. 5, lines 63-65), 
wherein the retractable functional assembly is electrically connected to the control unit 
of the terminal (col. 4, lines 62-65”…control chip.”), and the retractable functional assembly comprises: 
a main body (Fig. 2, enclosure “11”) comprising a rotatable end (Figs. 2 and 3, end about which the camera module rotates; col. 4, lines 15-17) and a free end (Figs. 2 and 3, end that protrudes out of the housing “20” when the camera module is rotated), the rotatable end being rotatably connected to the frame of the terminal (col. 5, lines 63-65), and the free end being configured to rotate into or out of the frame of the terminal (Figs. 2 and 3); 
a camera module provided on the main body (Fig. 2, camera “12”) and configured to move with the main body (Figs. 2 and 3); and 
a driving module (Fig. 2, drive apparatus “40”) configured to drive the main body to move (col. 4, lines 59-63), wherein when the driving module drives the rotatable end to rotate in such a manner that the free end rotates out of the frame of the terminal, the camera module is exposed from the frame of the terminal (Fig. 3; col. 4, lines 15-17 and 20-23), and when the driving module drives the main body to rotate in such a manner that the free end rotates into the frame of the terminal, the camera module is hidden in the frame of the terminal (Fig. 2; col. 4, lines 15-19). 
	As to claim 12, Zhen et al. teaches the terminal device according to claim 11, wherein the main body of the retractable functional assembly has an elongated strip shape (e.g., Fig. 2), and . 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhen et al. (US # 11,050,908) in view of Leung (US 2019/0297174).
	As to claim 10, Zhen et al. teaches the middle frame assembly according to claim 8. The claim differs from Zhen et al. in that it requires that the main body is provided with one of a limiting pin and a limiting slot, and the frame is provided with the other one of the limiting pin and the limiting slot, and wherein the limiting pin is slidably connected to the limiting slot to limit a rotation angle of the rotatable end. 
Leung discloses a mobile phone (Fig. 1, smart phone “100”) having a rotatable camera (Figs. 1 and 3, camera assembly “103/301”; e.g., [0025], last three lines). The body of the rotatable camera includes a pin (Fig. 3, positioning pin “305”) that slides along a slot when rotating (Fig. 6, slotted arm “306”). The slot has terminal ends that limit rotation of the camera (Fig. 3, slot ends of arm “306”). In light of the teaching of Leung, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide a pin at the end of Zhen’s connecting bar that engages with a slot of the housing, which limits rotation of the camera module when in the working mode, because an artisan of ordinary skill in the art would recognize that the pin/slot design is a simple mechanical solution that would provide accurate positioning and rotation-angle limiting.

Allowable Subject Matter
1.	Claim 5 is allowed, and the following is an examiner’s statement of reasons for allowance: The Examiner has been unable to find a reference disclosing an intelligent terminal having two main bodies that are configured to rotate in and out of a frame of the terminal as required by the claims. Lee (US 2007/0070189) discloses a mobile terminal having a rotatable main body including a camera and a speaker. However, even if a reference were to disclose a mobile device having two extendable/retractable cameras, the Examiner submits that it would not be obvious to alternatively include both a camera and speaker on just one of or both of the bodies of that reference. Claims 6 and 7 will be allowed 5 as being dependent on claim 5 after the rejection under 35 U.S.C. 112(b) above has been resolved. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

2.	Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 3, the Examiner has been unable to find a mobile device having a retractable/extendable camera main body having the elastic rotation shaft, connecting portion, and bent portions required by claim 3. As to claim 13, the prior art fails to disclose two ends of a camera main body that rotates in and out of a frame of a mobile device having the first and second guide assemblies required by claim 13. Leung discloses what can be considered the claimed second guide assembly. However, none of the prior art discloses or suggests the use of both guide assemblies for a single rotatable camera main body.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Zhu et al. (US 2021/0185156) Galuszka (US 2014/0364168), Zou (US 2021/0218900), Xiang et al. (US 2021/0099651), Ahn (US 2019/0009735), Wang et al. (US 2005/0168628), Lee (2008/0058010), and Zou et al. (US 2020/0236253) each disclose an example of an extendable/retractable camera for a mobile device, where the camera rotatably extends from a body of the mobile device. However, in each reference except Zhu et al., the camera is not hidden by the body of the mobile device when in a retracted position. Zhu et al. does not include a rotatable end connected to a frame as required by the claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/25/2022